DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-6 are withdrawn from further consideration.
Claims 7-11 and 13 are amended.
Claim 14 is cancelled.
Claims 1-13 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAWA (US 20170040681 A1) in view of Feldman-Peabody (US 20130133712 A1) and HAYASHI (US 20120015472 A1).
	Regarding claim 7, FUJISAWA teaches a wireless transmitter (see the wireless transmitter comprising the case member 111 & bezel 112 and the solar panel unit including the base plate 21, the solar panel 25, and the planar antenna 40 in Figs. 3, 9; see the following discussion) (see Figs. 3, 9) comprising a solar battery unit (see the solar panel unit, including the base plate 21, the solar panel 25, and the planar antenna 40; see Figs. 3, 9), wherein the solar battery unit comprises: 
a substrate (see the base plate 21); 
a solar battery attached to a major face of the substrate (see the solar panel 25, which is attached to the top face of the base plate 21); and 
an antenna attached to an opposite face of the substrate from the major face (see the planar antenna 40, which is attached to an opposite bottom face of the base plate 21 from the top face), the antenna being supplied with electric power from the solar battery ([0139] The power supply unit 70 includes the solar panel 25, a charging control circuit 71, the storage battery 24, a first regulator 72, a second regulator 73, and a voltage detection circuit 74, [0140] When light is incident and the solar panel 25 produces power, the power obtained by photovoltaic generation is passed by the charging control circuit 71 to the storage battery 24 to charge the storage battery 24; Considering the overall disclosure, the power is supplied to the electronic timepiece via the storage battery, it is clear that the power generated by the solar panel 25 is also supplied to the planar antenna 40), and 
the antenna is disposed so as not to overlap a solar cell in the solar battery in a front view (see Figs. 3, 9).
	Regarding the claimed “the solar battery includes: a first transparent substrate serving as a light-receiving face; a second transparent substrate stacked on a front face of the first transparent substrate, the second transparent substrate facing the first transparent substrate; a transparent conductive film on a second transparent substrate side of the first transparent substrate; and first and second output terminals reside in a location where the transparent conductive film is exposed”, FUJISAWA teaches the solar battery (see the discussion above), but does not explicitly disclose the claimed feature.  However, Feldman-Peabody discloses a thin film photovoltaic device, wherein Figs. 1, 2 teaches the solar battery (see the thin film photovoltaic device) includes: a first transparent substrate (see the transparent substrate 12, [0027]) serving as a light-receiving face (The transparent substrate 12 has a capability of this function) (see [0024]-[0065]); a transparent conductive film (see the transparent conductive oxide (“TCO”) layer 14) on a side of the first transparent substrate (Figs. 1, 2); and first and second output terminals (see the first terminal 38 and the second terminal 48) reside in a location where the transparent conductive film is exposed (Figs. 1, 2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thin film photovoltaic device for the solar panel in the device of FUJISAWA as taught by Feldman-Peabody, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Further regarding the claimed “on a second transparent substrate side of the first transparent substrate; a second transparent substrate stacked on a front face of the first transparent substrate, the second transparent substrate facing the first transparent substrate”, HAYASHI discloses a solar cell module, wherein the back film 21 is formed with a resin film of a resin such as PET, PEN, ETFE, PVDF, PCTFE, PVF, and PC, which are transparent substrates, and the back film 21 also has a function to prevent water penetration from outside as far as possible (see Figs. 2, 3, [0101]).  Figs. 2, 3 of HAYASHI teaches a second transparent substrate (see the back film 21) stacked on a front face of the first transparent substrate (see the substrate 11, a translucent substrate; see Figs. 2, 3, [0046]), the second transparent substrate facing the first transparent substrate (see the Figs. 2, 3); a transparent conductive film (see the front electrode layer 12 (SnO2 film), [0176], Figs. 2, 3)) on a second transparent substrate side of the first transparent substrate (see the top transparent substrate side of the substrate 11) (see Figs. 2, 3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the back film, as described above, in the device of modified FUJISAWA as taught by HAYASHI, because the back film has a function to prevent water penetration from outside as far as possible.

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 7.
	FUJISAWA teaches a housing (see the case member 111 & bezel 112) containing therein the solar battery unit (see Figs. 3,9), wherein the housing sandwiches the substrate on parts of side faces thereof (see the parts of side faces of the case member 111 & bezel 112) (see Fig. 3, 9), the antenna is positioned lower with respect to a vertical direction (see the up to down vertical direction) than sites (see the sites between the case member 111 & bezel 112 and  the base plate 21) at which the housing sandwiches the substrate on the side faces (see Fig. 3, 9), where a horizontal direction (see the left to right horizontal direction) is a direction in which the housing sandwiches the substrate on the parts of the side faces thereof (see the discussion above and Fig. 3, 9), and the vertical direction (see the up to down vertical direction) is perpendicular to the horizontal direction (see the discussion above and Fig. 3, 9), and the wireless transmitter has an empty space between one of the side faces of the substrate and an inner wall of the housing (see the empty space between the side face of the base plate 21 and the inner wall of the case member 111 & bezel 112) (see Figs. 3, 9).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 7.
	FUJISAWA teaches a housing (see the case member 111 & bezel 112) containing therein the solar battery unit (see Figs. 3,9), wherein the housing sandwiches the substrate on parts of side faces thereof (see the parts of side faces of the case member 111 & bezel 112) (see Fig. 3, 9), the antenna is disposed on a first end side of the substrate (see the right end side of the base plate 21) with respect to a second direction (see the up to down vertical direction), where a first direction is a direction (see the left to right horizontal direction) in which the housing sandwiches the substrate on the parts of the side faces thereof (see Figs. 3, 9), and the second direction is perpendicular to the first direction (see the discussion above), the housing sandwiches the substrate on the side faces at sites that are closer to a second end of the substrate than to the antenna (see the side faces at sites that are closer to the left end of the base plate 21 than to the planar antenna 40), the second end residing opposite a first end (see the right end of the base plate 21) across the substrate (see the discussion above and Fig. 3), and the wireless transmitter has an empty space between one of the side faces of the substrate and an inner wall of the housing (see the empty space between the side face of the base plate 21 and the inner wall of the case member 111 & bezel 112) (see Figs. 3, 9).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 8.
	FUJISAWA teaches the side faces of the substrate where the housing sandwiches the substrate are slidable (The side face of the base plate 21 has a capability of slidability) (see Figs. 3, 9).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 8.
	FUJISAWA teaches the housing (see the case member 111 & bezel 112) has an opening (see the opening of the bezel 112) in which the light-receiving face of the solar battery (see the top face of the solar panel 25) is exposed (see Fig. 3), the opening has an opening area that is larger than a light-receiving area of the light-receiving face of the solar battery and smaller than an area of the substrate (The opening of the bezel 112 has an opening area that is larger than the light-receiving area of the top face of the solar panel 25 and smaller than the area of the base plate 21) (see Fig. 3).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAWA (US 20170040681 A1) in view of Feldman-Peabody (US 20130133712 A1) and HAYASHI (US 20120015472 A1) as applied to claim 9 above, further in view of BLAND (US 20080013409 A1).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “wherein the substrate is substantially rectangular, and the antenna is located between the first end and a location one third of W up from the first end, where W is a length of the substrate in the second direction”, FUJISAWA teaches the antenna is located between a first end (see the right end of the base plate 21) and a location one third of W up from the first end (see the location one third of W up from the bottom of the right end of the base plate 21) (see Figs. 3, 9), where W is a length of the substrate in the second direction (see the length of the base plate 21 in the up to down vertical direction) (see Figs. 3, 9), and teaches the substrate is substantially circular (see Figs. 1-2, 4), but does not explicitly disclose the claimed “substantially rectangular”.  However, BLAND discloses a timepiece, wherein the case 104 may be substantially rectangular (as illustrated), circular, square, octagonal, oval, irregular shaped, or any other appropriate or desired shape, wherein Figs. 1-2 shows that the main plate 158 is substantially rectangular (see [0011] and Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base plate so as to be substantially rectangular in FUJISAWA as taught by BLAND, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “wherein the substrate is substantially rectangular, and the housing sandwiches the substrate at sites located between the second end and a location half of W down from the second end where W is a length of the substrate in the second direction”, FUJISAWA teaches the housing sandwiches the substrate at sites located between the second end and a location half of W down from the second end (see the sites located between the top of the left end of the base plate 21 and the location half of W down from the top of the left end of the base plate 21) (see Figs. 3, 9), where W is a length of the substrate in the second direction (see the length of the base plate 21 in the up to down vertical direction) (see Figs. 3, 9), and teaches the substrate is substantially circular (see Figs. 1-2, 4), but does not explicitly disclose the claimed “substantially rectangular”.  However, BLAND discloses a timepiece, wherein the case 104 may be substantially rectangular (as illustrated), circular, square, octagonal, oval, irregular shaped, or any other appropriate or desired shape, wherein Figs. 1-2 shows that the main plate 158 is substantially rectangular (see [0011] and Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base plate so as to be substantially rectangular in FUJISAWA as taught by BLAND, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).


Response to Arguments
	Applicant's arguments filed on 06/15/2022 have been fully considered, but they are not persuasive.
	Regarding claim 7, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P6-P7, is not persuasive.
	Feldman-Peabody and HAYASHI teaches the new limitation required by the amended claim 7.  Therefore, modified FUJISAWA in view of Feldman-Peabody and HAYASHI teaches all limitation required by the amended claim 7. 

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726